DAVIDSON, Judge.
This is a conviction for felony theft; the punishment, two years’ confinement in the penitentiary.
An appeal in this case was hitherto dismissed for the want of a sentence.
The record has now been supplemented to show that sentence was duly passed upon appellant, from which he gave notice of appeal to this court.
The appeal is properly before us.
No bills of exception accompany the record.
The facts show appellant in the unexplained possession of the recently stolen property and are deemed sufficient to support the conviction.
The judgment is affirmed.